03/29/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: OP 21-0145



                                   No.


JORRI LYNN CATES,

           Petitioner,
     v.

MONTANA FOURTH JUDICIAL DISTRICT COURT, MISSOULA
COUNTY, THE HONORABLE LESLIE HALLIGAN, PRESIDING,

           Respondent.


                                ORDER


      Upon consideration of Petitioner’s motion to file over-length brief,

and good cause appearing,

     IT IS HEREBY ORDERED that Petitioner’s motion is granted and

Petitioner may file a Petition in excess of 4,000 words in this matter.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 29 2021